Exhibit 10.10
 
FORM OF LETTER AGREEMENT
 
July 1, 2010
 
[Address]
 
Dear _____________:
 
This letter agreement (this "Letter Agreement") is entered into in connection
with that certain Securities Purchase Agreement of even date herewith among
Telanetix, Inc., a Delaware corporation (the "Company"), and the investors
listed on the Schedule of Buyers attached thereto (the "SPA").
 
Pursuant to Section 4(v) of the SPA and HCP-TELA, LLC’s ("Hale") and certain of
its affiliates’ ownership of the Company’s securities, Hale and its affiliates
are entitled to a majority of the members of the board of directors of the
Company.  Pursuant to Section 4(v) of the SPA and in order to facilitate in an
efficient manner Hale’s board rights, you are requested to enter into this
letter agreement evidencing your agreement to be a deemed member of the
Company's board of directors designated by Hale.  In connection with such
designation, you agree that, at any time or from time to time, Hale shall have
the right to request that you resign from the Company’s board of directors upon
written notice to the Company and you.  Upon receipt of any such notice, the
Company shall promptly take all necessary action to cause you to resign from the
Company's board of directors and you agree to so resign immediately as requested
by the Company.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Letter Agreement shall be governed by the internal laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.
 
If any provision of this Letter Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Letter Agreement so long
as this Letter Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
This Letter Agreement is intended for the benefit of the parties hereto and
Hale, who is a third party beneficiary hereof, and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person.  No provision of
this Letter Agreement may be amended other than by an instrument in writing
signed by the parties hereto and Hale.
 
The parties hereto and Hale shall have all rights and remedies set forth herein
and all of the rights which such party has under any law.  The parties hereto
and Hale having any rights under any provision of this Letter Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Letter Agreement and to exercise all other rights granted by law.  Furthermore,
the parties recognizes that in the event that a party fails to perform, observe,
or discharge any or all of its obligations hereunder, any remedy at law may
prove to be inadequate relief to the other party and Hale.  The parties
therefore agrees that the other party and Hale shall be entitled to seek
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages and without posting a bond or other security.
 
If you are in agreement with the terms set forth above, please sign in the space
provided below and return an executed copy to us.
 

 
Sincerely,
 
TELANETIX, INC., a Delaware corporation
 
By:
Name: Douglas N. Johnson
Title:  Chairman and CEO
ACCEPTED AND AGREED as of the date first written above:
             






